                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                             Newport News Division


UNITED STATES OF AMERICA,

      V.                                                  CRIMINAL NO. 4:19cr41


SHAWN LIPSCOMB,

                    Defendant.




                                 MEMORANDUM OPINION


      This matter comes before the court on the Defendant's Motion


to Suppress, filed on            May 24, 2019. ECF No. 15. The               Defendant

argues that all evidence of child pornography obtained pursuant to

a   search   of    his     residence    and   electronic      devices        should    be


suppressed, because the facts alleged in support of the search

warrant were       not sufficient to show         probable cause that child

pornography would be found on these electronic devices. Id. On

June 11, 2019, the court held a hearing on the Motion to Suppress,

and   on   July 16,      2019,   the   court entered      a   Memorandum       Opinion

finding    that the      warrant    application       to search   the    electronic

devices in the Defendant's residence did not demonstrate probable

cause for    the    search.      ECF No. 29.   However,       the court took          the

Defendant's       Motion    to    Suppress    under    advisement       to    consider

whether    the "good faith         exception" to       the    warrant   requirement

applies in this case. Id. at 15. The parties submitted additional
briefing on     the   good faith exception, ECF Nos. 31-34, and on

August 13, 2019, a hearing was held on the good faith exception,

at which evidence and argument was presented by counsel for the

parties. For the reasons set forth below, the court finds that the

good faith exception applies to the search of the               Defendant's

residence, and the Defendant's Motion to Suppress is therefore

DENIED.


                                     I.


      In its July 16, 2019 Memorandum Opinion, the court found that

investigating officer Sean Lacy's search warrant affidavit was not

sufficient to establish probable cause. ECF No. 29. The search

warrant   affidavit      describes     a     single   message    in       which

''tiffany4ualways," an online kik account purportedly operated by

a sixteen year-old girl, solicited nude photos from an online kik

account operated by Lacy, who was posing as a sixteen year-old

girl. Id. at 10. The search warrant affidavit establishes that the

'"tiffany4ualways"     kik   account       was   associated   with    a    Cox

Communications IP address, with the Cox subscriber being at the

residence to be searched. See id. at 3. However, the search warrant

affidavit does not establish that any crime was committed during

the   message    exchange,   because       the   photos   ''tiffany4ualways"

solicited do not meet the legal definition of ^^child pornography."

Id. at 10-11 (citing United States v. Doyle, 650 F.3d 460, 473

(4th Cir. 2011)).
     Moreover, the search warrant affidavit fails to establish

probable    cause   to    believe      that      any    other    evidence         of   child

pornography    would      be    found       at    the     Defendant's         residence.

Importantly, the search warrant affidavit does not contain any

facts tending to suggest that ^'tiffany4ualways" was not, in fact,

a sixteen year-old girl. Id. at 11-12. There are also no facts in

the search warrant affidavit suggesting that ''tiffany4ualways" had

solicited photos from any persons other than from Lacy's undercover

account, or that ''tiffany4ualways" ever contacted Lacy again in

the intervening weeks between the date of the one contact and

message    exchange,     October 19,         2018,      and    the    date    that      Lacy

submitted his search warrant application, November 14, 2018. Id.

at 12. Simply put, the search               warrant affidavit leaves open a

substantial    probability          that    ^^tiffany4ualways"         was    a    sixteen

year-old child who had not committed any criminal offense, and it

therefore    does   not    establish         probable         cause   to     search      the

electronic     devices         in     the        residence       from        which       the


'"tiffany4ualways" messages were sent. Id. at 12-13.

                                           II.


     The good faith exception to the warrant requirement provides

that evidence need not be suppressed when the police obtain such

evidence through a good faith reliance on a facially valid warrant,

even if such warrant is later found to lack probable cause. United

States V. Leon, 468 U.S. 897, 920 (1984). If evidence was obtained
pursuant    to    a     facially    valid      warrant,    suppression      is    only

appropriate if the officer executing the warrant has ""no reasonable

grounds    for   believing    that the         warrant    was    properly issued."

Id. at 923. The ''good-faith inquiry is confined to the objectively

ascertainable question whether a reasonably well-trained officer

would   have     known     that    the    search    was    illegal     despite     the

magistrate's authorization." Id. at 922 n. 23. Applying the good

faith exception does not require an inquiry "into the subjective

beliefs of law enforcement officers who seize evidence pursuant to

a subsequently invalidated warrant." Id.

      There are four (4) specific situations where the executing

officers have "no reasonable grounds for believing that the warrant

was   properly     issued,"       and    where   evidence       must   therefore    be

suppressed,      even    though    it    was   obtained   pursuant     to   a   search

warrant: (1) the warrant application contains false or misleading

information; (2) the magistrate "wholly abandoned his judicial

role" by failing to act as a neutral decisionmaker; (3) the search

warrant affidavit is "so lacking in indicia of probable cause"

that the officer relying on the warrant cannot reasonably believe

there is probable cause for the search; (4) the search warrant is

so vague—^by failing to state with particularity the place to be

searched or the things to be seized—that the executing officers

cannot reasonably believe it is a valid warrant. Id. at 923.
       In its July 16, 2019 Memorandum Opinion, the court concluded

that    there   are    no     facts    before   the   court    that   the    warrant


application contained false or misleading information, or that the

state magistrate failed to act as a neutral decisionmaker. EOF

No. 29 at 13. The Defendant has also not argued the search warrant

failed to state with particularity the place to be searched or the

things to be seized. Id. Thus, the court concluded there is only

one    good faith     exception       category at issue       in   this   Motion   to

Suppress, namely, whether the search warrant affidavit was ""so

lacking in indicia of probable cause" that the officer relying on

the warrant could not have reasonably believed there was probable

cause for the search. Id. at 13-14 (citing Leon, 468 U.S. at 923).

       In his supplemental briefing, the Defendant argues that the

court should also consider another category of the                        good faith

exception—specifically, the Defendant argues that the magistrate

^'wholly abandoned his judicial role" by failing to act as a neutral

decisionmaker. ECF No. 31 at 7. The Defendant cites United States


V. Wilhelm, 80 F.3d 116, 121 (4th Cir. 1996), in which the Fourth

Circuit    held       that,     when     a   magistrate       "rubber-stamps"      a

"bare-bones" search warrant affidavit, the good faith exception

will not apply because the magistrate is failing to act as a

neutral decisionmaker. However, the case law the Defendant cites

is inapplicable. In United States v. Doyle, 650 F.3d 460, 470 (4th

Cir. 2011), the Fourth Circuit clarified its holding in Wilhelm to
explain that a search warrant affidavit is only '"bare-bones," if

it exclusively contains conclusory statements, and does not set

forth the actual facts and circumstances that the officer believes


support probable cause. Doyle, 650 F.3d at 470. If the search

warrant   affidavit   contains   facts   and   circumstances,   and   the

court's inquiry is confined to the sufficiency of the facts and

circumstances alleged, then the court should analyze whether the

warrant application is "so lacking in indicia of probable cause"

that the executing officers cannot reasonably believe there is

probable cause for the search. Id.

     In the instant case. Lacy's search warrant affidavit sets

forth numerous facts and circumstances about his investigation of

"tiffany4ualways"; it is not a "bare-bones" affidavit. Rather, the

issue here is whether such facts and circumstances are sufficient


to establish probable cause, and the court concluded that the

warrant application itself did not so suffice. ECF No. 29 at 13.

Accordingly, the court correctly concluded in its July 16, 2019

Memorandum Opinion that the standard to consider the applicability

of the good faith exception in this case is whether the warrant

application is "so lacking in indicia of probable cause" that the

executing officers cannot reasonably believe there is probable

cause for the search Id. at 13-14.^




     ^ At the hearing on August 13, 2019, defense counsel asserted
that the brief time period in which, and the method by which, the
                                   III.


       Although the court considers only the information set forth

in the sworn affidavit when reviewing a magistrate's probable cause

determination, in determining whether an officer could reasonably

believe there is probable cause for the search, the court may ''look

beyond the four corners of the affidavit," and consider "facts

well known [to the investigating officer] but omitted from the

affidavit presented to the magistrate." United States v. Thomas,

908 F.3d 68, 73 (4th Cir. 2018). The court may consider facts the

investigating officer omitted from his affidavit, if it determines

that    "any   error   appears   to   have    resulted     from   a   simple

miscalculation by [the investigating officer] as to how much of

what he knew he needed to include in his affidavit to show probable

cause." Id. at 75. The court may consider such evidence because

the investigating officer's simple miscalculation "is not the kind

of deliberate misconduct that the exclusionary rule was intended

to deter." Id. (citing Herring v. United States, 555 U.S. 135, 144

(2009)).




state   magistrate   issued   the   warrant   implies   that   he
"rubber-stamped" it. The court does not agree. That it only took
approximately seven minutes, and the process was done through
videoconferencing and telefax, does not in and of itself support
an inference of rubber-stamping, without more. The affidavit was
short, and the magistrate asked no questions, so the process only
involved   minutes.    The   Defendant    offers   no   other   evidence   or
argument of rubber-stamping.
     In its July 16, 2019 Memorandum Opinion, the court concluded

that it did not have enough information to determine whether the

officer relying on the search warrant in this case could have

reasonably   believed   there    was    probable   cause    for   the   search.

Specifically, Sean Lacy, the undercover investigator who applied

for the search warrant at issue, did not testify at the court's

first hearing on the Motion to Suppress. There was not sufficient

evidence before the court of whether Lacy knew any facts which

were relevant to his probable cause determination, but were omitted

from his search warrant affidavit, or of what his training and

experience in child pornography cases actually was at the time he

applied for the search warrant. The only evidence introduced to

support the good faith exception was a transcript of the message

exchange   between   ''tiffany4ualways"      and   Lacy's    undercover     kik

accounts. ECF No. 28-2 (exhibit from          the first hearing on         the

Motion to Suppress).

     At the August 13, 2019 hearing on the good faith exception.

Lacy testified to additional facts known to him at the time he

applied for a search warrant of the Defendant's residence, which

facts he did not include his affidavit. Specifically, Lacy provided

additional     facts     about         his   message        exchange       with

^^tiffany4ualways." He testified that, during his message exchange

with ^^tiffany4ualways," he was able to view information posted on

her Skout.com profile, in which ^^tiffany4ualways" stated that she


                                       8
was seeking sixteen and seventeen year-old males and females who

were interested in stripping off their clothing during a Skype

video chat.2 Lacy also testified that, following his online message

exchange with "tiffany4ualways," he contacted kik, who informed

him that the email address used to create the ^^tiffany4ualways"

account contained the Defendant's full legal name, Shawn Lipscomb.

Lacy further testified that, following his contact with kik, kik

shut down the ^^tiffany4ualways" account due to concerns that the

account was being used for improper or illegal purposes.

     Lacy also testified about measures he took to determine the

identity of the person who sent the "tiffany4ualways" messages.

The search warrant affidavit states that, following his message

exchange with ^'tiffany4ualways," Lacy subpoenaed kik, who provided

IP addresses from which the "tiffany4ualways" messages were sent,

one of which was a Cox IP address. EOF No. 28-1 at 4 {the search

warrant affidavit, admitted into evidence during the first hearing



     2 Lacy's testimony was that "Misstiff" had posted this
information on her Skout.com profile. As was established in the
search warrant affidavit, and as noted in the court's July 16,
2019 Memorandum Opinion, the purported sixteen year-old girl Lacy
exchanged    online   messages    with    used   the    pseudonym
'^tiffany4ualways" on the online messaging application kik, and
used the pseudonym "Misstiff" on the online service Skout.com. See
EOF No. 29 at 2 (the July 16, 2019 Memorandum Opinion, explaining
the two pseudonyms used by the purported sixteen year-old girl).
Thus, the pseudonym "Misstiff" and the pseudonym ^^tiffany4ualways"
refer to the same online persona with whom Lacy exchanged messages.
The pseudonym ^'tiffany4ualways" is used in this Memorandum Opinion
to describe the actions of both ''tiffany4ualways" and '^Misstiff."
on the Motion to Suppress). The search warrant affidavit states

that Lacy then subpoenaed Cox, who provided a residential address

associated      with    the    "tiffany4ualways"        IP   address,       and    also

provided that the account holder at that residence was a person

named ^^Tonya Shears." Id. Supplementing this information. Lacy

testified at the August 13, 2019 hearing that he investigated Tonya

Shears using law enforcement databases and by searching Facebook.

From   this   investigation,         he   determined    that    Tonya    Shears     was

married to the Defendant, that both the Defendant and Tonya Shears

were approximately forty years old, and that both Tonya Shears and

the     Defendant      lived      at      the    residence      from     which     the


""tiffany4ualways" messages were sent and for                   which the search

warrant   was      sought.    Lacy     further   testified     that    he   used   law

enforcement databases and Facebook to determine whether a sixteen

year-old girl also lived at the residence, but that he found no

evidence in any of his research indicating that any teenage girl,

or any person other than Tonya Shears and the Defendant, lived at

the residence.


       Lacy testified that, although he knew these facts at the time

he    applied for      the    search    warrant at issue,        he    intentionally

omitted this information from his search warrant affidavit. Rather


than presenting every fact known to him. Lacy testified that he

attempted     to   present enough         information   to     establish     probable

cause and obtain the search warrant from the state magistrate,


                                           10
while also protecting the integrity of his investigation by not

having too     much   sensitive information             disclosed in     the    search

warrant, a public record, in the event he was not able to locate

the Defendant at the residence at the time of the search.


      Moreover,     Lacy     provided    additional       information     about    his

training and experience. He testified that he had a total of ten

(10) years experience working in law enforcement, during which he

participated, inter alia, in undercover narcotics investigations,

an undercover larceny investigation, and another child pornography

investigation, which latter investigation remained ongoing at the

time he began investigating the Defendant. Lacy testified that he

had   received      extensive       on-the-job     training       from    a     senior

investigator with the Southern Virginia Internet Crimes Against

Children     Task   Force,    and   that    he   also    participated     in    online

training     seminars   on    the    investigation        of   child   exploitation

crimes, which seminars were sanctioned by the National Center for

Missing and Exploited Children.

                                         IV.


      When    considering      the      applicability      of    the     good    faith

exception in this case, the court now considers the additional

facts to which Lacy testified at the August 13, 2019 hearing.^



     3 The court finds that Lacy was a credible, articulate,
straight-forward witness, who testified truthfully and answered
directly all questions from both counsel. The court notes that
Lacy's experience investigating child pornography crimes was

                                           11
Although Lacy did not include these facts in his search warrant

affidavit. Lacy testified that he had no intention to deceive the

state magistrate, or to engage in any other police misconduct, by

omitting this information. Rather, he acted pursuant to a strategy

of disclosing only enough      information        in    his    affidavit as he

believed   was    necessary   to   establish       probable      cause,     while

purposefully omitting additional information known to him, in an

effort to protect the integrity of his investigation. Since Lacy's

omission   of    these   additional    facts      was    due    to   a    "simple

miscalculation . . . as to how much of what he knew he needed to


include in his affidavit to show probable cause," the court may

properly consider the additional facts Lacy testified to at the

August 13, 2019 hearing in its consideration of the good faith

exception, as Lacy's miscalculation "is not the kind of deliberate

misconduct that    the   exclusionary      rule   was   intended     to   deter."

Thomas, 908 F.3d at 75 (citation omitted).




limited, given the fact that he had only begun one child
pornography investigation prior to the instant investigation of
the Defendant. Lacy's lack of experience in this one area, however,
does not mean that Lacy lacked probable cause for his search, and
that the good faith exception should not apply, especially given
the significant factual basis for probable cause established by
Lacy's own direct investigation of this case. Moreover, Lacy was
not without significant prior law enforcement experience, and he
had specific, recent training in the investigation of child
pornography cases.


                                      12
     Considering all facts now known about Lacy's investigation,

significant evidence supports Lacy's good faith belief that his

search warrant application established probable cause to search

the electronic devices in the Defendant's residence. Lacy, using

an undercover account in which he posed as a sixteen year-old girl,

was contacted online by ^'tiffany4ualways," purportedly a sixteen

year-old girl, who solicited nude photos from Lacy's undercover

account. The ^''tiffany4ualways" account also posted solicitations

for erotic video chats with underaged teenagers, which video chats

would involve the teenagers stripping off their clothing. Due to

these multiple solicitations Lacy observed, and the fact that the

video chats ''tiffany4ualways" solicited would include '"stripping"

rather than mere nudity, it was reasonable for Lacy to conclude

that "tiffany4ualways" was soliciting a "lewd exhibition" of the

nudity of an underaged person, such as would meet the definition

of "child pornography" under Virginia law. See Doyle, 650 F.3d

at 473 (holding   that, to   constitute "child   pornography" under

Virginia law, an image or video must contain a "lewd exhibition"

of the nudity of an underaged person).

     Following his message exchange with "tiffany4ualways," Lacy

contacted kik, and learned that the email address used to create

the "tiffany4ualways" account contained the Defendant's full legal

name. This email address creates suspicion about the legitimacy of

the "tiffany4ualways" account, which was purportedly the account


                                 13
of a sixteen year-old girl named "Tiffany," not someone named

"Shawn Lipscomb." Additionally, due to Lacy's contact with kik,

the "tiffany4ualways" account was shut down by kik, explaining why

Lacy   did     not   attempt      further    contact      with   "tiffany4ualways"

following their single message exchange.

       Lacy   then     followed    up    with     kik,   and    also   with   Cox,   to

determine the residential address from which the "tiffany4ualways"

messages were sent. During this process. Lacy learned that the Cox

account       holder     for     this      residence      was     "Tonya      Shears."

Investigating Tonya Shears through law enforcement databases and

Facebook, Lacy was able to determine that Shears was married to

the Defendant, and that both of these people were approximately

forty years old. The Defendant's name had already come up during

Lacy's investigation, in the email address used to set up the

"tiffany4ualways" kik account, and Lacy could reasonably conclude

that   the    fact     the     Defendant    lived    at   the    "tiffany4ualways"

residence     was    significant.       Lacy also    could      not find evidence,

either through his law enforcement databases or through Facebook,

of any persons other than Tonya Shears and the Defendant who lived

at the "tiffany4ualways" residence. Lacy therefore came to the

conclusion,      which       conclusion     was     extremely     reasonable     when

evaluating the facts known to Lacy at the time, that the Defendant

was likely posing as "tiffany4ualways" online, and that it had

been the Defendant, rather than any sixteen year-old girl, who had


                                           14
solicited the nude photos and erotic video chats with underaged

teenagers.

       Considering both the search warrant affidavit, as well as

facts    well-known      to   Lacy   but omitted      from   the   search   warrant

affidavit.      Lacy's    investigation        into   the    Defendant's     online

solicitations was sufficient to warrant the belief that evidence


of child pornography would be found on the electronic devices in

the Defendant's residence. Lacy therefore had probable cause to

search the electronic devices. Ornelas v. United States, 517 U.S.

690,    696   (1996)   (citations     omitted)      (Probable      cause ''exist[s]

where the known facts and circumstances are sufficient to warrant


a man of reasonable prudence in the belief that contraband or

evidence of a crime will be found" in the place to be searched.).

        Although all of the facts necessary to reach this conclusion

were not set forth in Lacy's search warrant affidavit, such facts

were well-known to Lacy at the time he applied for the search

warrant.      Importantly,     Lacy   did     not   misrepresent     any   facts   or

information to the state magistrate. Lacy therefore possessed a

reasonable, good faith belief that the search warrant application

he submitted to search the electronic devices in the Defendant's


residence     was supported by probable cause. See Leon, 468 U.S.

at 923 (the good faith exception to the warrant requirement applies

if the officer relying on the warrant could reasonably believe

that the search warrant application he submitted to the magistrate


                                         15
establishes probable cause for the search). Accordingly, the good

faith exception to the warrant requirement applies in this case,

and the evidence recovered on the basis of Lacy's November 14,

2018 search warrant application need not be suppressed, even though

such application was held by this court to lack probable cause.

The Defendant's Motion to Suppress is DENIED.

                                     V.


     For   the   reasons   stated   above,     the    Defendant's        Motion   to

Suppress, ECF No. 15, is DENIED. The Clerk is DIRECTED to forward

a copy of this Memorandum Opinion to the Assistant Federal Public

Defender and the Assistant United States Attorney. Counsel for the

parties are DIRECTED to contact the Calendar Clerk to set a trial

date.


     IT IS SO ORDERED.




                                                        M.
                                          Rebecca Beach Smith            jOOO
                                          United States District Judge
                                    REBECCA BEACH SMITH
                                    UNITED STATES DISTRICT JUDGE
August 36. 2019




                                     16
